Citation Nr: 1817171	
Decision Date: 03/19/18    Archive Date: 03/30/18

DOCKET NO.  11-25 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  From February 12, 2003, to March 26, 2003, entitlement to an initial rating higher than 10 percent for coronary artery disease.  

2.  From August 1, 2003, to May 24, 2004, entitlement to a rating higher than 30 percent for coronary artery disease.  

3.  From May 25, 2004, to September 5, 2007, entitlement to a rating higher than 60 percent for coronary artery disease.  

4.  From September 6, 2007, to November 17, 2008, entitlement to a rating higher than 10 percent for coronary artery disease.  

5.  From November 18, 2008, to May 17, 2010, entitlement to a rating higher than 30 percent for coronary artery disease.

6.  From May 18, 2010, entitlement to a rating higher than 60 percent for coronary artery disease.  

7.  From December 21, 2010, to May 19, 2013, entitlement to a rating higher than 50 percent for PTSD.  

8.  From May 20, 2013, entitlement to a rating higher than 50 percent for PTSD.  

9.  From March 1, 2003, to May 24, 2004, entitlement to a total disability rating based on individual unemployability (TDIU).

10.  From May 25, 2004, to May 17, 2010, entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Michael J. Mooney, Attorney


ATTORNEY FOR THE BOARD

B. Cannon, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1967 to August 1970.  

This matter comes before the Board of Veterans' Appeals (Board) from October 2009 and January 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  A hearing was not requested.  

In November 2011 correspondence, the issue of entitlement to an earlier effective date for the grant of service connection for coronary artery disease was withdrawn.  

In April 2014, the RO remanded the Veteran's claims to obtain employer disability records referenced in the July 2005 VA examination report, obtain VA medical records, and conduct VA examinations.  

The RO has contacted the Office of Workers' Compensation from the Department of Labor and from the State of Ohio and determined that these organizations do not have records for the Veteran.  See March 2016 deferred rating decision; April 2015 third party correspondence; March 2015 third party correspondence.  Before contacting the Veteran's former employer, Veteran's counsel indicated that the Veteran "has never been on Worker's Compensation" and that "there are no Worker's Compensation records to obtain."  See May 2015 third-party correspondence.  

The issue of entitlement to TDIU from March 1, 2003, to May 24, 2004, is addressed in the REMAND portion of the decision below and is REMANDED to the RO.


FINDINGS OF FACT

1.  From February 12, 2003, to March 26, 2003, the Veteran's coronary artery disease is characterized by continuous use of medication, but not by a workload of 7 METs or less, an LVEF of 50 percent or less, or congestive heart failure.  

2.  From August 1, 2003, to May 24, 2004, the Veteran's coronary artery disease is characterized by a workload of greater than 5 METs but not greater than 7 METs, but is not characterized by a workload of 5 METs or less, an LVEF of 50 percent or less, or congestive heart failure.  

3.  From May 25, 2004, to September 5, 2007, the Veteran's coronary artery disease is characterized by an LVEF fraction of 49 percent, but not by a workload of 3 METs or less, an LVEF of less than 30 percent, or chronic congestive heart failure.  

4.  From September 6, 2007, to November 17, 2008, the Veteran's coronary artery disease is characterized by a workload of greater than 3 METs but not greater than 5 METs or an LVEF fraction of 30 to 50 percent, but is not characterized by a workload of 3 METs or less, an LVEF of less than 30 percent, or chronic congestive heart failure.  

5.  From November 18, 2008, to May 17, 2010, the Veteran's coronary artery disease is characterized by a workload of greater than 3 METs but not greater than 5 METs, but is not characterized by a workload of 3 METs or less, an LVEF of less than 30 percent, or chronic congestive heart failure.

6.  From May 18, 2010, the Veteran's coronary artery disease is characterized by a workload of greater than 3 METs but not greater than 5 METs, but is not characterized by a workload of 3 METs or less, an LVEF of less than 30 percent, or chronic congestive heart failure.  

7.  From December 21, 2010, to May 19, 2013, the Veteran's PTSD is characterized by occupational and social impairment with deficiencies in most areas and GAF scores of 48 to 50, but is not characterized by total occupational and social impairment.  

8.  From May 20, 2013, the Veteran's PTSD is characterized by occupational and social impairment with reduced reliability and productivity and a GAF score of 60, but is not characterized by occupational and social impairment with deficiencies in most areas.  

9.  From May 25, 2004, to May 17, 2010, the Veteran's service-connected disorders alone are of sufficient severity to preclude substantially gainful employment.


CONCLUSIONS OF LAW

1.  From February 12, 2003, to March 26, 2003, the criteria for a disability rating in excess of 10 percent for coronary artery disease have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.104, Diagnostic Code 7005 (2017).

2.  From August 1, 2003, to May 24, 2004, the criteria for a disability rating in excess of 30 percent for coronary artery disease have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.104, Diagnostic Code 7005 (2017).

3.  From May 25, 2004, to September 5, 2007, the criteria for a disability rating in excess of 60 percent for coronary artery disease have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.104, Diagnostic Code 7005 (2017).

4.  From September 6, 2007, to November 17, 2008, the criteria for a disability rating of 60 percent, but no greater, for coronary artery disease have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.104, Diagnostic Code 7005 (2017).

5.  From November 18, 2008, to May 17, 2010, the criteria for a disability rating of 60 percent, but no greater, for coronary artery disease have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.104, Diagnostic Code 7005 (2017).

6.  From May 18, 2010, the criteria for a disability rating in excess of 60 percent for coronary artery disease have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.104, Diagnostic Code 7005 (2017).

7.  From December 21, 2010, to May 19, 2013, the criteria for a disability rating of 70 percent, but no greater, for PTSD have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.130, Diagnostic Code 9411 (2017).

8.  From May 20, 2013, the criteria for a disability rating in excess of 50 percent for PTSD have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.130, Diagnostic Code 9411 (2017).

9.  From May 25, 2004, to May 17, 2010, the criteria for entitlement to a TDIU have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R. Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C. § 1155; 38 C.F.R. § 4.1. 

VA has a duty to consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A.  Coronary Artery Disease

In a January 2011 rating decision, the RO granted the Veteran service connection for coronary artery disease.  The Veteran is appealing the rating aspect of that decision.  In a February 2011 rating decision, the RO granted an earlier effective date for coronary artery disease of February 12, 2003, based on the filing date of the Veteran's claim of entitlement to service connection for a right knee disorder.  In correspondence dated November 2011, the Veteran withdrew his claim for an earlier effective filing date for coronary artery disease, but did not withdraw his appeal of the rating aspect of the January 2011 rating decision.  Because the claim is an initial claim, the Board will consider evidence of symptomatology from the effective date of February 12, 2003.  38 C.F.R. § 3.400(o).

The Veteran is rated for coronary artery disease under Diagnostic Code 7005.  He is rated at 10 percent from February 12, 2003, at 100 percent from March 27, 2003, at 30 percent from August 1, 2003, at 60 percent from May 25, 2004, at 10 percent from September 6, 2007, at 30 percent from November 18, 2008, and at 60 percent from May 18, 2010.  

Under Diagnostic Code 7005, a 10 percent disability rating is appropriate where there is a workload of greater than 7 METs but not greater than 10 METs that results in symptoms of dyspnea, fatigue, angina, dizziness, or syncope, or if continuous medication is required.  38 C.F.R. § 4.104.  A 30 percent disability rating is appropriate where there is a workload of greater than 5 METs but not greater than 7 METs that results in dyspnea, fatigue, angina, dizziness, or syncope, or if there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  Id.  A 60 percent rating is appropriate where there is more than one episode of acute congestive heart failure in the past year, workload of greater than 3 METs but not greater than 5 METs that results in dyspnea, fatigue, angina, dizziness, or syncope, or there is left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  Id.  A 100 percent rating is appropriate where there is chronic congestive heart failure, a workload of 3 METs or less that results in dyspnea, fatigue, angina, dizziness, or syncope, or there is left ventricular dysfunction with an ejection fraction of less than 30 percent.  Id.

From February 12, 2003, VA medical records indicate continuous treatment with medications.  A March 2002 thallium stress test shows an LVEF of 53 percent.  This evidence is consistent with the Veteran's current rating of 10 percent from February 12, 2003, to March 26, 2003.  There is no evidence to support a higher rating.

A 100 percent rating is assigned from March 27, 2003, the date that the Veteran had coronary artery bypass graft surgery.  

The Veteran is rated at 30 percent from August 1, 2003, the first day of the month following the 100 percent evaluation period.  A November 2003 VA medical record indicates a METs value of 7.0 after five minutes of exercise.  Stress thallium results dated December 2003 also show a METs level of 7.  There is no evidence of a METs value of less than 5, an LVEF value of 50 percent or less, or congestive heart failure so as to support a rating of 60 percent or greater.  Rather, the two METs values of 7.0 are consistent with a rating of 30 percent from August 1, 2003, to May 24, 2004.  

A 60 percent rating is assigned from May 25, 2004, the date of a VA medical record indicating an LVEF of 49 percent.  For this period, there is no evidence of a METs value of 3 or less, an LVEF of less than 30 percent, or chronic congestive heart failure so as to support a rating of 100 percent.  Rather, the LVEF value of 49 percent is consistent with a rating of 60 percent from May 25, 2004, to September 5, 2007.  

For the remaining periods on appeal, the Veteran is entitled to a 60 percent rating.  In a January 2011 decision, the RO assigned a 10 percent rating from September 6, 2007, based on a thallium stress test showing an LVEF fraction of 63 percent.  The RO assigned a 30 percent rating from November 18, 2008, based on medical evidence of enlargement of the heart.  The RO assigned a 60 percent rating from May 2010 based on an LVEF fraction of 50 percent on that date.  

The Board further notes that a February 2009 VA medical record states that the Veteran's "functional capacity is >4 METS."  An echocardiogram dated May 18, 2010, shows an estimated LVEF of 50 percent.  A November 2010 VA heart examination notes LVEF of 60 percent and a METs range of greater than 3 but less than 5.  A May 2011 VA examination indicates no congestive heart failure and a METs range of greater than 3 but less than 5.  VA medical records dated February 2012, September 2014, and October 2014 contain LVEF values of 55 percent, 59 percent, and 60-65 percent, respectively.  A May 2015 VA examination indicates no congestive heart failure and a METs range of greater than 5 but less than 7.  A July 2016 VA medical record contains an LVEF value of 55 percent.  VA medical records dated January 2017 indicate "functional capacity appears to be at least 4 METs" with an LVEF of 55 percent.  A November 2017 VA heart examination indicates no congestive heart failure with a METs range of greater than 3 but less than 5.

From September 6, 2007, to November 17, 2008, and from November 18, 2008, to May 17, 2010, the Veteran is entitled to a rating of 60 percent.  The Veteran is rated at 60 percent or greater for the three years preceding the RO's staged rating of 10 percent from September 6, 2007, to November 17, 2008.  A February 2009 VA medical record indicates a METs value of greater than 4, which is consistent with a 60 percent rating.  From November 2010, the Veteran's METs values are consistent with a 60 percent rating, even though his LVEF fraction values fluctuate from 50 to 65 percent.  

In light of more than ten years of medical evidence that directly supports a rating of at least 60 percent, a single LVEF reading of 63 percent in September 2007 does not by itself justify a drop in disability rating from 60 percent to 10 percent or 30 percent.  This is particularly true where the Veteran has a METs value of 4.0 in February 2009 and METs data to November 2017 is consistent with this reading.  Giving the Veteran the reasonable benefit of the doubt, the evidence supports a rating of 60 percent from September 6, 2007, to November 17, 2008, and from November 18, 2008, to May 17, 2010.  38 C.F.R. §§ 3.102, 4.3.  

From May 18, 2010, the evidence is consistent with the Veteran's current rating of 60 percent.  From this date, all of the Veteran's METs values, with one exception, are within the range of greater than 3 but less than 5.  Giving the Veteran the reasonable benefit of the doubt, the METs values are consistent with a rating of 60 percent from May 18, 2010, to the present.  38 C.F.R. §§ 3.102, 4.3.  From February 2012, the Veteran's LVEF values, with one exception, are all greater than 50 percent, which is inconsistent with a rating of 60 percent.  However, since the evidence is at least in equipoise, the Veteran is entitled to the higher rating of 60 percent from May 18, 2010.  38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  There is no evidence of chronic congestive heart failure, a workload of 3 METs or less, or an LVEF fraction of less than 30 percent to support a rating of 100 percent.  

The evidence does not support additional staged ratings for any time period on appeal.  For no period would the Veteran be entitled to a higher rating under a different Diagnostic Code.  

B.  Posttraumatic Stress Disorder (PTSD)

In an April 2014 decision, the Board denied entitlement to a rating in excess of 30 percent for PTSD prior to December 21, 2010.  That decision was not appealed and is final.  The Board granted entitlement to a rating of 50 percent from December 21, 2010, and remanded the issue of entitlement to a rating in excess of 50 percent from that date.  For these reasons, the only issue before the Board regarding the Veteran's rating for PTSD is entitlement to a rating in excess of 50 percent from December 21, 2010.  

Diagnostic Code 9411 provides compensation for PTSD under the General Formula for Rating Mental Disabilities.  38 C.F.R. § 4.130.  Under that code, a 50 percent rating is appropriate when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: Flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130.

A 70 percent rating is provided for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: Suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130.

A 100 percent rating is provided for total occupational and social impairment, due to such symptoms as: Gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability of the veteran to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130.

The symptoms associated with the rating criteria are not intended to constitute exhaustive lists, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  A Veteran may only qualify for a disability rating under 38 C.F.R. § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration that result in the levels of occupational and social impairment provided.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  To adequately evaluate and assign the appropriate disability rating to the Veteran's service-connected psychiatric disability, the Board must analyze the evidence as a whole, including the Veteran's GAF scores and the enumerated factors listed in 38 C.F.R. § 4.130.  Mauerhan, 16 Vet. App. at 436.  As this claim was certified to the Board before August 4, 2014, DSM-IV is applicable to the claim.  

The Veteran is service-connected for PTSD, coronary artery disease, diabetes mellitus type II, internal right knee derangement, and surgery scars, but not for other mental disorders.  The Board is precluded from differentiating between symptomatology attributed to a non-service-connected disability and a service-connected disability in the absence of medical evidence which does so.  Mittleider v. West, 11 Vet. App. 181 (1998).  

From December 21, 2010, to May 19, 2013, the Veteran's symptoms are consistent with a 70 percent rating based on occupational and social impairment with deficiencies in most areas.  There is evidence of obsessional rituals that interfere with routine activities, in that records regularly indicate hypervigilance.  See, e.g., February 2013 VA medical record.  There is also evidence of difficulty in adapting to stressful circumstances, based on the fact that the Veteran took anger management classes from at least February 2011 to April 2012, and was taking a stress management class in October 2010.  Also, an August 2011 VA medical record states that the Veteran isolated himself during a family camping trip.  There is evidence of impaired impulse control, based on regular reports of the Veteran shouting at his wife.  In a December 2011 VA medical record, the Veteran states that his PTSD symptoms would be more severe if it were not for his therapy activities.  Additionally, the Veteran's GAF scores are between 48 and 50 during this time period, which indicates serious PTSD symptoms that are consistent with a 70 percent rating.  Taken together, this evidence is consistent with a rating of 70 percent from December 21, 2010, to May 19, 2013.  

From May 20, 2013, the Veteran's symptoms are found to be consistent with a 50 percent rating based on occupational and social impairment with reduced reliability and productivity.  The Veteran has a GAF score of 60 on that date, a score that is consistent with moderate PTSD symptoms.  His June 2015 VA examination, which was conducted after the prior Board remand, lists occupational/social impairment with occasional decrease in work efficiency as a symptom.  While this symptom by itself is consistent with a 30 percent rating, additional symptoms of disturbances of motivation and mood and difficulty in establishing and maintaining relationships are consistent with a 50 percent rating.  

Other factors support an improvement in the Veteran's symptomatology from this time so as to weigh against a rating higher than 50 percent.  As of May 2013, the Veteran is volunteering in the VA TRAC program.  See May 2013 VA medical record; February 2013 VA medical record.  In October 2013, he first reports volunteering to distribute beer at Bengals football games as a way to raise money for Knights of Columbus, and he continued to do so through at least December 2015.  He has been a captain in the Knights of Columbus and ran his first meeting in November 2017.  He has continued to maintain his marriage with his wife of over 30 years and maintains good relationships with his children.  By contrast, he isolated himself from his entire family during a July 2011 camping trip.  See August 2011 VA medical record.  Taken together, based on his June 2013 GAF score, the June 2015 VA examination, and his volunteer activities as outlined in his many VA medical records, the Veteran's social behavior is consistent with difficulty in establishing and maintaining effective work and social relationships, which is consistent with his current rating of 50 percent.

Additionally, from May 20, 2013, there is no evidence of speech that is intermittently illogical, obscure, or irrelevant, no evidence of spatial disorientation, and no evidence of neglect of personal appearance and hygiene.  As recorded in VA medical records, the Veteran is functioning appropriately and states that he is not experiencing panic attacks, which is strong evidence against near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively.  Evidence from many psychological records indicates no suicidal ideation.  There is continued evidence of hypervigilance and difficulty in adapting to stressful circumstances, but these symptoms appear to be somewhat mitigated, based on the Veteran's increased GAF score of 60 and the findings in the June 2015 VA examination.  Also, his ability to establish and maintain effective relationships appears to have markedly improved, based on his involvement in volunteering activities and Knights of Columbus leadership.  For these reasons, from May 20, 2013, the evidence is most consistent with a rating of 50 percent based on occupational and social impairment with reduced reliability and productivity and weighs against entitlement to a rating of 70 percent based on occupational and social impairment with deficiencies in most areas.  

For no period of time is the Veteran entitled to a 100 percent rating.  There is no evidence of gross impairment in thought processes or communication, persistent delusions or hallucinations, persistent danger of hurting self or others, the intermittent inability to perform activities of daily living, disorientation to time or place, or memory loss for names.  Clearly, the evidence does not support a 100 percent rating.

The evidence does not support additional staged ratings for any time period on appeal, and for no period would the Veteran be entitled to a higher rating under a different Diagnostic Code.  

II.  TDIU

The Veteran is claiming entitlement to individual unemployability due to service-connected disability (TDIU).    

VA regulations indicate that when a veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned: 1) if there is only one disability, this disability shall be ratable at 60 percent or more; and 2) if there are two or more disabilities, at least one disability shall be ratable at 40 percent or more, and there must be sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, constitutes a single disability under § 4.16(a).  The same is true for disabilities resulting from common etiology or a single accident.  

"An award of TDIU does not require a showing of 100% unemployability."  Pederson v. McDonald, 27 Vet. App. 276, 286 (2015) (internal citations omitted).  Rather, an award of TDIU requires that the claimant show an inability "to secure and follow a substantially gainful occupation by reason of service-connected disabilities."  38 C.F.R. § 4.16(b).  When making this determination, "the central inquiry is whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Pederson, 27 Vet. App. at 286 (internal citations and quotations omitted).  Additionally, the Board "must take into account the individual veteran's education, training, and work history" but "may not consider non-service-connected disabilities or advancing age."  Id. (internal citations omitted).

A total disability rating may also be assigned pursuant to the procedures set forth in 38 C.F.R. § 4.16(b) for veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in § 4.16(a). 

The Veteran seeks an effective date for TDIU that is earlier than May 18, 2010.  The Veteran filed a claim for TDIU on September 10, 2010.  However, the United States Court of Appeals for Veterans Claims (Court) has held that a claim for increased rating for a service-connected disability includes an inferred claim for TDIU, if the evidence suggests unemployment.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In a February 2011 rating decision, the RO extended the effective date of service connection for coronary artery disease to February 12, 2003, the effective date of a then-pending claim of entitlement to service connection for a right knee disorder.  There was evidence of unemployability during the early stages of the Veteran's knee and coronary artery disease claims, based on a June 2003 VA knee examination stating that the Veteran had been unemployed since March 2003 due to coronary artery disease and a January 2005 VA medical record stating that from March 6, 2003, the Veteran is unable to perform any duties related to his prior occupation due to "chest wall chronic pain."  These claims carry an inferred claim for TDIU with an effective date of February 12, 2003.  

A claim for a TDIU is a claim for an increased rating.  Dalton v. Nicholson, 21 Vet. App. 23, 31-32 (2007).  The general rule with respect to the effective date of an award of increased compensation is that the effective date of award "shall not be earlier than the date of receipt of the application thereof."  38 U.S.C. § 5110(a).  This statutory provision is implemented by regulation that provides that the effective date for an award of increased compensation will be the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1).  

An exception to that rule regarding increased ratings applies to circumstances where the evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation.  If an increase in disability occurred one year prior to the claim, the increase is effective as of the date the increase is "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase.  38 U.S.C. 5110(b)(2); 38 C.F.R. § 3.400(o); Dalton, 21 Vet. App. at 31-32.  In light of the Dalton and the provisions cited above, the Board will consider evidence within the one-year period preceding the date of receipt of a claim for TDIU.  

Prior to May 25, 2004, the Veteran does not meet the schedular criteria for consideration for TDIU.  From January 1, 1986, to February 11, 2003, the Veteran's service-connected disability is internal derangement of the right knee at 10 percent.  From February 12, 2003, to March 26, 2003, the Veteran's service-connected disabilities are internal derangement of the right knee at 10 percent and coronary artery disease at a rating of 10 percent with a combined rating of 20 percent.  From March 27, 2003, to July 31, 2003, the Veteran's service-connected disabilities are internal derangement of the right knee at 10 percent, coronary artery disease at a rating of 100 percent, and surgical scars at 0 percent with a combined rating of 100 percent.  From August 1, 2003, to May 24, 2004, the Veteran's service-connected disabilities are internal derangement of the right knee at 10 percent, coronary artery disease at a rating of 30 percent, surgical scars at 0 percent, and diabetes mellitus at 10 percent with a combined rating of 40 percent.  

Since the Veteran does not meet the schedular criteria for TDIU prior to May 25, 2004, the Board cannot determine entitlement to TDIU in the first instance.  However, as will be explained below, the Veteran is entitled to extraschedular consideration from March 1, 2003, to May 24, 2004, and the appeal will be remanded to the Director, VA Compensation Service, for extraschedular determination.  

From May 25, 2004, the Veteran meets the schedular criteria for TDIU consideration.  From May 25, 2004, to June 27, 2004, the Veteran's service-connected disabilities are internal derangement of the right knee at 10 percent, coronary artery disease at 60 percent, surgical scars at 0 percent, and diabetes mellitus at 10 percent with a combined rating of 70 percent.  From June 28, 2004, to August 22, 2004, the Veteran's service-connected disabilities are internal derangement of the right knee at 10 percent, coronary artery disease at 30 percent, surgical scars at 0 percent, diabetes mellitus at 10 percent, and PTSD at 30 percent, with a combined rating of 80 percent.  From August 23, 2004, to October 31, 2004, the Veteran's service-connected disabilities are internal derangement of the right knee at 10 percent, coronary artery disease at 30 percent, surgical scars at 0 percent, diabetes mellitus at 10 percent, and PTSD at 100 percent, with a combined rating of 100 percent.  From November 1, 2004, to July 6, 2005, the Veteran's service-connected disabilities are internal derangement of the right knee at 10 percent, coronary artery disease at 60 percent, surgical scars at 0 percent, diabetes mellitus at 10 percent, and PTSD at 30 percent, with a combined rating of 80 percent.  From July 7, 2005, to May 17, 2008, the Veteran's service-connected disabilities are internal derangement of the right knee at 10 percent, coronary artery disease at 60 percent, surgical scars at 0 percent, diabetes mellitus at 20 percent, and PTSD at 30 percent, with a combined rating of 80 percent.  Since the Veteran meets the schedular criteria from May 25, 2004, the Board can consider entitlement to TDIU without referral to the Director, VA Compensation Service.  

March 1, 2003, is the earliest date from which unemployment is factually ascertainable.  A June 2003 VA knee examination indicates that the Veteran has been off of work since March 2003 due to coronary artery disease.  A January 2005 VA medical record states that the Veteran has not been able to work since March 6, 2003.  The Veteran's September 2010 TDIU application states that he stopped working on March 15, 2003.  In a May 2015 VA heart examination, the Veteran states that the stopped working in March 2003 because of a heart attack.  A September 2017 request for employment information in connection with claim for disability states that the Veteran stopped working in March 2004.  However, in light of the weight of the evidence and giving the Veteran the benefit of the doubt, the earliest date from which unemployment is factually ascertainable is March 1, 2003.  38 C.F.R. §§ 3.102, 4.3.  

From March 1, 2003, the Veteran's service-connected disabilities are of sufficient severity to produce unemployability.  A January 2005 VA medical record states that from March 6, 2003, the Veteran is unable to perform any duties related to his prior occupation due to "chest wall chronic pain," which giving the Veteran the benefit of the doubt is associated with service-connected coronary artery disease.  A November 2010 VA heart examination states that the Veteran has been unable to perform his daily duties since his March 2003 coronary artery bypass graft, but can still do sedentary work.  Consistent with this, a November 2017 VA heart examination states that the Veteran "has functional limitations regarding his heart condition that limit his ability to perform activities that require heavy physical exertion" but "has no functional imitations regarding his heart condition with performing light physical labor or sedentary activities."  That examiner also notes "significant limitations due to his [service-connected] knee condition . . . ."    Taken together, this evidence suggests that the Veteran's service-connected coronary artery disease and right knee disorder are of sufficient severity to preclude substantially gainful employment.  

While the November 2010 and November 2017 VA examiners state that the Veteran can still perform sedentary work, the Veteran's education and experience suggest that he could not find substantially gainful employment in a sedentary occupation.  The Veteran was a wireman in service and worked 30 years after service as a wire machine mechanic.  His entire work history is in manual labor.  The Veteran never finished high school and twice failed to obtain a GED, which appear to be the result of poor reading ability.  The Veteran received an honorary high school degree in 2006, and all of his children have graduated from college.  Nevertheless, based on the Veteran's education and work history, he would likely not be able to obtain substantially gainful employment in a sedentary occupation.  Additionally, his service-connected right knee disorder would likely preclude substantially gainful employment in a field requiring light physical labor.  

For these reasons, the evidence indicates that from March 1, 2003, the Veteran's service-connected disabilities alone are of sufficient severity to preclude substantially gainful employment.  The Veteran is entitled to prevail on his claim for TDIU.  The Board will grant TDIU from May 25, 2004, to May 17, 2010, and remand for extraschedular consideration entitlement to TDIU from March 1, 2003, to May 24, 2004.  


ORDER

From February 12, 2003, to March 26, 2003, entitlement to an initial rating higher than 10 percent for coronary artery disease is denied.  

From August 1, 2003, to May 24, 2004, entitlement to a rating higher than 30 percent for coronary artery disease is denied.  

From May 25, 2004, to September 5, 2007, entitlement to a rating higher than 60 percent for coronary artery disease is denied.  

From September 6, 2007, to November 17, 2008, entitlement to a rating of 60 percent, but no greater, for coronary artery disease is granted, subject to the laws and regulations governing the payment of monetary benefits.  

From November 18, 2008 to May 17, 2010, entitlement to a rating of 60 percent, but no greater, for coronary artery disease is granted, subject to the laws and regulations governing the payment of monetary benefits.

From May 18, 2010, entitlement to a rating higher than 60 percent for coronary artery disease is denied.  

From December 21, 2010, to May 19, 2013, entitlement to a rating of 70 percent, but no greater, for PTSD is granted, subject to the laws and regulations governing the payment of monetary benefits.  

From May 20, 2013, entitlement to a rating higher than 50 percent for PTSD is denied.  

From May 25, 2004, to May 17, 2010, entitlement to a TDIU is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

As noted above, from March 1, 2003, to May 24, 2004, the Veteran does not meet the criteria for schedular consideration for TDIU.  Nevertheless, it is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  In such cases, rating boards are to submit to the Director, VA Compensation Service, for extraschedular consideration Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards.  38 C.F.R. § 4.16(b).  

Given the overall disability picture and the Veteran's history of employment, the evidence as a whole suggests that the Veteran's service-connected disabilities alone are of sufficient severity to preclude substantially gainful employment for the period from March 1, 2003, to May 24, 2004.  Referral of the claim to the Director, VA Compensation Service, is warranted.

Accordingly, the case is REMANDED for the following action:

1. After completing any other development deemed appropriate in order to adjudicate the issue of entitlement to a TDIU, refer the issue to the Director, Compensation Service, for a determination in the first instance as to whether the assignment of a TDIU on an extraschedular basis from March 1, 2003, to May 24, 2004, is warranted.

2. If the benefit remains denied, issue the Veteran and the Veteran's representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Michael J. Skaltsounis 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


